August 17, 2012 Sun Life Assurance Company of Canada (U.S.) One Sun Life Executive Park Wellesley Hills, Massachusetts 02481 Re:Post-Effective Amendment No. 23 to the Registration Statement of Sun Life of Canada (U.S.) Variable Account G on Form N-6, File No. 333-65048 Dear Ladies and Gentlemen: This opinion is furnished in connection with the filing of the post-effective amendment to the above-referenced registration statement (the "Registration Statement") of Sun Life of Canada (U.S.) Variable Account G (the "Variable Account"), a separate account of Sun Life Assurance Company of Canada (U.S.), a Delaware corporation (the "Company"), with respect to the proposed sale of an indefinite amount of flexible premium variable universal life insurance policies (the "Policies") described in the prospectuses (the "Prospectus") contained in the Registration Statement. I have examined all such corporate records of the Company and such other documents and laws as I consider necessary as a basis for this opinion. On the basis of such examination, it is my opinion that: 1.The Company is a corporation in good standing duly organized and validly existing under the laws of the state of Delaware. 2.The Variable Account has been duly established by the Company under the laws of the State of Delaware. 3.Assets allocated to the Variable Account will be owned by the Company, and the Policies provide that the portion of assets of the Variable Account equal to the reserves and other Policy liabilities with respect to the Variable Account will not be chargeable with liabilities arising out of any other business the Company may conduct. 4.The Policies will constitute validly issued and binding obligations of the Company when issued and sold in accordance with their terms. I hereby consent to the use of this opinion as an exhibit to the Registration Statement. Very truly yours, /s/ Susan J. Lazzo Susan J. Lazzo, Esq. Assistant Vice President and Senior Counsel
